            Case 1:18-cv-12544-DJC Document 1 Filed 12/10/18 Page 1 of 3
                                                                                                 _.,,,.

                                                                                                          ...,,~·;,   ~



                                                                                                             -;::)
                                UNITED STATES DISTRICT COURT                                                    ~<\
                                 DISTRICT OF MASSACHUSETTS
                                          Civil Action No
                                       Friedrich Lu, Plaintiff
                                                     V
William Sprague, Nancy Mahan, Kevin P Kerr, Patricia Armstrong, Gina Cohen, Crystal Carrington,
Yudelkys de Los Santos and Jemrifer Staples, Bay Cove Human Resources, Inc, Kevin Michael
Magoon, Anthony S Owens, Sandra L Ehlinger, Anthony J llizzo and district attorney Daniel F Conley,
Defendants
                                          COMPLAINT

(1)     The court has subject matter jurisdiction over this matter under 28 USC § 13 31.

(2)     There is a corruption ring in this district court whose members are, though they may not know

one another as such: chiefjudge Patti B Saris, judges F Dennis Saylor IV, Denise J Casper, Indira

Talwani, Leo Sorokin, Allison D Burroughs, and senior judges Mark L Wolf and George AO 'Toole Jr.

(3)     Some, but by no means all, of defendants are listed here.

(a)     Bay Cove Human Resources, Inc ("Bay Cove") is based in 66 Canal Street Boston, MA,

02114 whose president and CEO is William Sprague, a vice president Nancy Mahan, general counsel

Kevin P Kerr, employees Patricia Annstrong, Gina Cohen, Crystal Carrington, Yudelkys de Los

Santos and Jemrifer Staples.

(4)     The following events arose out of the same transaction or occurrence where Bay Cove and its

personnel drove plaintiff out ofan apartment (54 Blue Hill Avenue, Apt #1, Boston, MA 02119) which

Bay Cove leased from The Canton Corp sometime:

(a)     A client of Bay Cove, plaintiffFriedrichLu had a social work privilege with it (Bay Cove) under

Mass GenLaws chap 112, §§ 135 et seq, whichLuneverwaived. FromSprague down, allknewthey

were corrupting judiciaries in both state and federal courts.

(b)     Sprague, Mahan, Kerr, Annstrong, Cohen, Carrington, de Los Santos and Staples in a eviction

proceeding colluded with attorney/ arbitrator David S Faye, at a state Department of Mental Health
             Case 1:18-cv-12544-DJC Document 1 Filed 12/10/18 Page 2 of 3



 hearing on Feb 26, 2015. Faye saided with them and Lu appealed. Lu (or ''FL" as of now) v

 Department of Mental Health, Suffolk Super Ct No 2015-cv- l 089-H. The same colluded with a judge

·there, who ruled against Lu; assistant clerk Clive Doran entered a judgment both without authority and

 without notifying parties, rendering Lu unable to appeal the decision.

 (c)     The same colluded with judge Allison Dale Burroughs in Lu v Fairfield, US Dist Ct (D.Mass.)

 No 15-cv-10088-ADB, which was dismissed on May 13, 2015.

 (d)     In the preceding case, Lu had the process served on Cohen at 1450 Blue Hill Avenue, Boston,

 MA 02126. For that, Cohen obtained three restraining orders against Lu, all ex parte. Cohen v Lu,

 Dorchester Division of Boston Municipal Court, No case No 1507R524 (R for ''restraining" order).

 When Lu fought the case and served Cohen with court papers via :first-class mail, postage prepaid,

 Cohen and Kerr went to Boston police to file a police report. Subsequently Cohen, Annstrong and

 Boston police detective Kevin Michael Magoon applied in person for criminal process of harassment

 against Lu, despite state law and restraining orders themselves (served on Lu eventually). The trio

 colluded with clerk/ magistrate Anthony S Owens (who had withheld Lu's restraining order case from

 appean. Lu was charged, but insisted on representing himself Court psychologist Sandra L Ehlinger

 colluded with a state judge and who dispatched 1u to a psychiatry hospital

 (5)     In Commonwealth v Lu, Boston Municipal Court No 1701 CRl 527, assistant district attorney

 Anthony J Rizzo and district attorney DanielF Conley colluded with a witness ofLu's, causing many

· false entries in electronic dockets.

 (6)     Count One: Racketeering Influenced Corrupt Organization Act, 18 USC §§ 1962(a)(c)(d) and

 1964(c) -- where the racketeering activity was wire fraud 18 USC § 1343. RICO person is unknown.

 (6)     Count Two: 42 USC§ 1983.
         Case 1:18-cv-12544-DJC Document 1 Filed 12/10/18 Page 3 of 3



(7)    Count Three: Breach of fiduciary duty.

(8)    Count Four: Breach of contract.

(9)    Lu demands jury trial


Plaintiff.
Date:
               Friedrich Lu, prose
               December 10,
                                    A,~
                               io/{//Yff
                                                it,
Email address: chi2fl:u@gmail.com
Address:       % St Francis House, PO Box 499, Lafayette Station, Boston, MA 02112
